Order entered January 30, 2013




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01126-CV

                            CITIMORTGAGE, INC., Appellant

                                               V.

            ERIC A. SCZEPANIK AND ALL OTHER OCCUPANTS, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-08775-A

                                          ORDER
       Before the Court is appellee’s January 28, 2013 unopposed third extension of time to file

appellee’s brief. In his moion, appellee requests an extension until February 4, 2013. We

GRANT appellee’s motion. We caution appellee that no further extensions of time will be

granted absent extraordinary circumstances.


                                                       /s/   DOUGLAS S. LANG
                                                             JUSTICE